Citation Nr: 1735254	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as due to  service-connected Diabetes Mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for hypertension to include as due to  service-connected diabetes mellitus, Type II.

The Veteran filed a Notice of Disagreement in March 2011.  A Statement of the Case was issued in September 2011.  The Veteran filed his appeal in September 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required


REMAND

The Board finds that a new  examination is necessary in order to determine whether the Veteran's claim is  attributable to military service, where the December 2015 VA Hypertension examination  did not adequately address the issue of hypertension as secondary to the Veteran's diabetes condition.  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In its opinion of  December 2015, the VA examiner concluded, that the condition claimed is less likely than not (less than 50% probability) due to or the result of the Veteran's service connected condition.  The examiner opined, "[the]Veteran's diagnosis of hypertension in 2009 predates his diagnosis of diabetes in 2013.  Therefore[,] his hypertension is not secondary to his diabetes."  The examiner's opinion, however, is factually in error, where VA recognized in a September 2003 rating decision that the Veteran's private treatment records indicate that he was diagnosed with diabetes mellitus, Type II, during 1987.  A medical opinion based on inaccurate facts is not probative.  Reonal v. Brown, 5 Vet. 458,461(1993); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam,78 F.3d 604 (Fed. Cir. 1996) (holding that the probative value of a medical opinion comes from its reasoning, and not just from conclusions).  Given such, remand is warranted for a medical opinion/medical examination that considers the Veteran's correct date diagnosis of diabetes mellitus, Type II.

An opinion with regard to the Veteran's secondary hypertension condition should consider whether or not the Veteran's hypertension was caused by or aggravated by his service-connected diabetes condition.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310.  Therefore, a new VA examination is warranted in this regard.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative. 

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.

Specifically the examiner should state whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active service, in particular whether it was: 

(a) caused by; or: 
(b) had its onset in service or is related to
service, or
(c) was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected Type II diabetes, to include the treatment for such.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

A complete well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment records, any post-service diagnoses, lay statements and testimony of the Veteran.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other  development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



